The appointment of a receiver in this matter was improvident and there is no need for a reference (see Matter of 3260 Perry Ave. Realty Corp. [De Burr], 285 App. Div. 71). It would seem that the dispute between the parties relates mainly if not entirely to the price at which respondent should acquire petitioner’s interest in the business. The agreement between them contemplated how this price should be determined. It would seem that by pursuing the mechanics contemplated in the agreement or otherwise, the parties should be able to resolve their difference in this regard. If it is necessary, however, to press the application for dissolution of the corporation, it may appropriately be determined by the court without a reference. The order appealed from is reversed and the matter remitted to Special Term, with costs to appellant. Settle order. Present — Peck, P. J., Callahan, Breitel, Bastow and Botein, JJ.